 1   RICHARD E. QUINTILONE II (SBN 200995)
     ANDREW H. HAAS (SBN 276143)
 2   GEORGE A. ALOUPAS (SBN 313112)
     QUINTILONE & ASSOCIATES
 3   22974 EL TORO ROAD, SUITE 100
     LAKE FOREST, CA 92630
 4   TELEPHONE: (949) 458-9675
     FACSIMILE: (949) 458-9679
 5   E-MAIL: REQ@QUINTLAW.COM; AHH@QUINTLAW.COM; GAA@QUINTLAW.COM
 6   Attorneys for Plaintiff, JENNIFER WARD, an individual, on behalf of herself and all others similarly
     situated
 7
     THOMAS E. GEIDT (SBN 80955)
 8   GBG LLP
     601 MONTGOMERY ST., STE. 1150
 9   SAN FRANCISCO, CA 94111
     TELEPHONE: (415) 603-5003
10   FACSIMILE: (415) 840-7210
     EMAIL: TOMGEIDT@GBGLLP.COM
11
     Attorney for Defendant, SUTTER VALLEY HOSPITALS
12
13                                 UNITED STATES DISTRICT COURT
14                               EASTERN DISTRICT OF CALIFORNIA
15   JENNIFER WARD, an individual, on behalf of         Case No.: 2:19-CV-00581-KJM-AC
     herself and all others similarly situated
16                                                      CLASS ACTION
            Plaintiff,
17   v.                                                 Assigned For All Purposes To:
                                                        Hon. Kimberly J. Mueller
18   SUTTER VALLEY HOSPITALS, a California              Courtroom 3
     corporation; and DOES 1 through 100, inclusive,
19                                                      ORDER RE JOINT STIPULATION AND
            Defendants.                                 AGREEMENT FOR TOLLING OF FLSA
20                                                      CLAIMS
21
22
                                                        Complaint Filed: February 13, 2019
23
24
25
26
27
28
                                                       -1-

                                                    ORDER
 1                                                   ORDER
 2          The Court has reviewed the above Joint Stipulation and Agreement for Tolling of Fair Labor
 3   Standards Act (“FLSA”) Claims (“Joint Stipulation”) submitted by Plaintiff, Jennifer Ward
 4   (“Plaintiff”), on behalf of herself and other similarly situated employees of Defendant Sutter Valley
 5   Hospitals (“Defendant”) (collectively, “the Parties”).
 6          With GOOD CAUSE appearing, and pursuant to the Parties’ Joint Stipulation, the Court hereby
 7   ORDERS that the Joint Stipulation is entered consistent with the terms and the Parties’ agreement as
 8   set forth above.
 9          IT IS SO ORDERED.
10   DATED: May 21, 2019.
11
                                                              UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                        -2-

                                                      ORDER
